UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 20, 2013 (May 9, 2013) CORONUS SOLAR INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation) 000-53697 (Commission File No.) 98-1090431 (I.R.S. Employer Identification No.) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices and Zip Code) 604-267-7078 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. As reported in our Form 8-K filed with the SEC on March 18, 2011, on January 24, 2011, our wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”) to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California. The purchase price was $45,000. Coronus paid $8,000 and the vendor agreed to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. The transaction closed on March 17, 2011. We disclose today, that on May 9, 2013, the parties agreed on a one-year extension to the note. All other terms remain the same, and monthly interest will continue to be paid throughout the extension. ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT. As reported in our Form 8-K filed with the SEC on May 16, 2011, on January 23, 2011, Coronus entered into a Vacant Land Purchase Agreement (the “29-Palms North Agreement”) to acquire a 39.25 acre parcel of vacant land, situated north of 29-Palms, in the County of San Bernardino, California. The purchase price was $40,000. Coronus paid $8,000 and the vendor agreed to carry back the balance amount of $32,000 for two years at 6.5% per annum interest, with monthly payments of interest only. The transaction closed on May 16, 2011. We disclose today, that on May 17, 2013, Coronus paid the balance amount of $32,000, retiring the vendor's note. Accordingly, Coronus now owns the parcel unencumbered. ITEM 2.03CREATION OF A DIRECT FINANCIAL OBLIGATION. As reported in our Form 8-K filed with the SEC on March 18, 2011, on January 24, 2011, our wholly-owned subsidiary, Coronus Energy Corp. (“Coronus”), entered into a Vacant Land Purchase Agreement (the “Newberry Springs Agreement”) to acquire a 20 acre parcel of vacant land, situated in Newberry Springs, in the County of San Bernardino, California. The purchase price was $45,000. Coronus paid $8,000 and the vendor agreed to carry back the balance amount of $37,000 for two years at 6.5% per annum interest, with monthly payments of interest only. The transaction closed on March 17, 2011. We disclose today, that on May 9, 2013, the parties agreed on a one-year extension to the note. All other terms remain the same, and monthly interest will continue to be paid throughout the extension. ITEM 7.01 REGULATION FD DISCLOSURE. As disclosed below under Item 8.01, we announced today 1) the extension to the Newberry Springs Agreement note, and 2) the payment of the balance amount of the 29-Palms North Agreement note. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Document Description Press release. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 20th day of May, 2013. CORONUS SOLAR INC. BY: JEFFERSON THACHUK Jefferson Thachuk President, Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary, Treasurer and a member of the Board of Directors -3-
